 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoise Cascade Corporation, Specialty PaperboardDivision and United Paperworkers InternationalUnion, AFL-CIO and its Local 926. Case 3-CA-9633August 17, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS ZIMMERMAN AND HUNTEROn September 30, 1981, Administrative LawJudge David L. Evans issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief. The Re-spondent filed cross-exceptions and a brief in sup-port of cross-exceptions and in reply to the Gener-al Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative L awJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge: Thiscase was heard before me at Watertown, New York, onMay 28, 1981. The charge was filed by United Paper-workers International Union, AFL-CIO and its Local926, herein called the Union, on March 4, 1980.1 Thecomplaint was issued against Boise Cascade Corporation,Specialty Paperboard Division, hereinafter referred to asRespondent, alleging violations of Section 8(a)(5) and (1)of the National Laoor Relations Act, herein called theAct, by certain admitted unilateral actions taken on Feb-ruary 26. Respondent filed an answer denying violatingthe Act and moves to dismiss the instant matter on thegrounds that the subject complaint has been disposed ofby an arbitration decision which issued on August 13.The General Counsel and the Charging Party2reply thatI Unless otherwise specified, all dates herein are in 1980.·The positions of the General Counsel and the Charging Party areidentical on all issues; for the sake of brevity I shall refer to the propo-nents of the complaint as the General Counsel.263 NLRB No. 67the Board should not defer to the arbitration decision be-cause the result is repugnant to the Act and does nottherefore meet one of the criteria for deferral announcedby the Board in its Spielberg decision.3Upon the entire record, and after due consideration ofthe briefs filed by the General Counsel, the ChargingParty, and Respondent, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a division of Boise Cascade Corporation,is and has been at all times material herein a corporationduly organized under, and existing by virtue of, the lawsof the State of Delaware. At all times material herein,Respondent has maintained a facility at Beaver Falls, inNew York, herein called the Beaver Falls plant, where itis engaged in the manufacture, sale, and distribution ofspecialty paperboard. Annually Respondent, in thecourse and conduct of its business operations, purchases,transfers, and delivers to its Beaver Falls location goodsand materials valued in excess of $50,000 which goodsand materials are transported to said plants directly fromStates of the United States other than the State of NewYork. The complaint alleges, Respondent admits, and Ifind that Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat the Union is, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESRespondent (or its predecessors at the Beaver Fallsplant) had recognized the Union as the collective-bar-gaining representative of its production and maintenanceemployees since 1959. The parties stipulated that, onFebruary 26, Respondent, without prior notice to or bar-gaining with the Union: (a) abolished 12 jobs by eliminat-ing three job classifications; namely, the fourth hand onthe cylinder machine, saturator, and fourdrinier, and laidoff one beater helper on each of its three shifts; (b) com-bined the duties of the abolished jobs and the laid-offbeater helpers with those of existing job classifications;(c) set a new wage rate for the created job classifica-tions; and (d) created a new job classification of utilityhelper and set the wage rate and working conditions forthat classification. The parties further stipulated thatthese unilateral actions were done for economic reasonsand not antiunion purposes.On February 26, the Union filed a grievance challeng-ing these actions and on August 13 arbitrator WilliamBabiskin issued his award. The award was that Respond-ent violated the collective-bargaining agreement when itdid not bargain with the Union as to the conditions ofI Spielberg Manufacturing Company, 112 NLRB 1080 (1955).480 BOISE CASCADE CORPORATIONemployment for the newly created utility person classifi-cation, but the balance of the grievance was denied.Revelant sections of the contract in existence at thetime of the unilateral actions are:SECTION XXIV.--SCHEDULE OF WAGESThe wage schedule shown on Exhibit "B" as at-tached and made a part of this Agreement shallbecome effective July 1, 1979, and prevail duringthe remainder of the term of this agreement.All wages are determined by job evaluation. Thejob evaluation plan in effect establishes labor gradesand each job is included in one of these laborgrades. When a new classification is established oran existing classification undergoes a significantchange in duties, the Company will establish a fairand equitable rate in accordance with the presentjob evaluation plan.All questions concerning new rates are subject tothe grievance procedure as set forth in SectionXXXI.SECTION XXVIII-SENIORITYD.5 In the event a job or department is abolished,the displaced employee may exert his plant-wide se-niority and replace any less senior employee in anydepartment.SECTION XXIX-TRANSFER, PROMOTIONSAND DEMOTIONSA. The Company may at its discretion transfer em-ployees between jobs or shifts within a department.In case of a partial job abolishment, such as in thecase where a significant part of the duties are abol-ished, and the main duties are combined with othernew duties, a new rate will be established in accord-ance with the existing job evaluation plan. All ques-tions concerning new races are subject to the griev-ance procedure as put forth in Section XXXI.EXHIBIT C-LINES OF PROGRESSIONLines of progression are included in this contractfor the sole purpose of indicating the promotionalsteps within a department. These exhibits in no wayguarantee that the various classifications within anyline of promotion will automatically be filled or thatthere will always be a definite number of employeesin any given classification.* * * * *SUPPLEMENT IV-JOB EVALUATION PLANIt is hereupon agreed that: The present job evalua-tion plan is recognized as the only plan that will beused to classify all jobs performed by employees inthe bargaining unit into pay classifications. A com-mittee shall be appointed by the Company whichwill evaluate every job in the bargaining unit ac-cording to this plan. Present pay classifications shallprevail until said committee has completed its eval-uations. At that time the evaluations and classifica-tions recommended by the committee shall becomeeffective immediately. Wage adjustments as deter-mined by this committee shall become effectiveupon date of recommendation by the committee andshall not be considered for retroactive payment.Upon completion of evaluation by the committee,any job classification may be considered for re-eval-uation according to the following procedure:A formal request for re-evaluation shall be sub-mitted by the employee to the Job EvaluationAdministrator who shall be appointed by theCompany.... The Job Evaluation Committeeshall meet not less that [sic] once each month toreview re-evaluation requests and render its deci-sions. Wage adjustments resulting from re-evalua-tion requests shall be retroactive to the date therequest was submitted and received by the JobEvaluation Administrator. Such retroactivityshall not exceed thirty (30) calendar days.There is no specific "management rights" clause in thecontract.In drawing the issues, the arbitrator first stated thatthe Union contends that Respondent's actions were aviolation of the contract and noted:On or about February 29, 1980, the Union filed8(aX5) charges with the National Labor RelationsBoard. By letter of March 26, 1980, the Board de-clined to issue complaint, electing instead to deferto arbitration under Collyer [Insulated] Wire, 192NLRB 837; Spielberg Manufacturing, 112 NLRB1080 and their progeny.In this case, the unilateral change/refusal to bar-gain issue is the heart and soul of the grievance.The Union contends that the company's action wasa flagrant violation of its duty to bargain.Citing several labor arbitration cases, the arbitratorfound that "[I]t is well settled that in the absence of anagreement to the contrary, the employer retains all of itstraditional managerial rights .... This is true evenwhere, as here, there is no specific management rightclause." The arbitrator further found that on the basis ofprior arbitration authority Respondent has the inherentright to create new job classifications, to eliminate otherjob classifications, and to distribute residual duties toother employees in the bargaining unit "[a]s long as suchactions are not arbitrary, capricious or discriminatory...." The arbitrator framed the issues before him as:481 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1) Whether the employer's actions were prohibitedby the agreement and (2) whether said actions werearbitrary, capricious, discriminatory, or made in badfaith.The arbitrator found, as General Counsel admits, there isno expressed prohibition in the contract of Respondent'sactions; he further found that the action was not arbitrar-ily capricious or discriminatory. The arbitrator went onto say however:Sections XXVIII(D)(5) and XXIX(A) clearly indi-cate that the company has the unilateral right toabolish jobs and did not surrender that right at thebargaining table. These sections define the rights ofemployees and the procedures to be followed "inthe event" or "in case" jobs are abolished.Since he found that Respondent was not improperly mo-tivated, he held that the Company's determination toabolish the fourth hand and beater helper classificationsdid not violate the collective-bargaining agreement. Thearbitrator went on to hold that the establishment ofduties for new classifications is reviewable by the indica-tion of the grievance procedure in which the employeecan seek reevaluation of his job and pay his pay rate.The arbitrator found that while the Employer was notrequired to bargain over the new wage rates for the util-ity person job because of the mechanisms provided forreview of the rates, Respondent did violate the contractbecause there was "no bargaining whatsoever concerningseniority, bumping rights, lines or promotion and regres-sion, etc. of the new job." The arbitrator ordered theCompany to bargain over the working conditions of theutility person classification.The General Counsel contends that the Board shouldnot defer to the decision of the arbitrator because the ar-bitrator used improper motive of analysis in appraisingRespondent's actions. Citing Alfred M. Lewis, Inc., 229NLRB 757 (1977), the General Counsel argues in hisbrief, p. 6:The arbitrator found there was nothing in the con-tract which prohibited the Respondent's action andtherefore he found no violation of the contract (Jt.Exh. 3, p. 9). This framework for analyzing theissues was directly opposite to the framework thatshould have been applied in accordance with Boardlaw. Thus to analyze the unfair labor practice issue,the question was not whether there was anything inthe contract which prohibited Respondent's actionbut whether there was a specific provision in thecontract which permitted or allowed Respondent totake such action. The arbitrator failed to considerthis issue ....The General Counsel's citation of Alfred M. Lewis iscorrect. Arbitrators are required to decide if the unilater-al action is permitted by the contract; if not, the unilater-al action is a violation of Section 8(a)(5) of the Act.However, the General Counsel's statement that the arbi-trator failed to consider this issue is incorrect. The arbi-trator first and primarily looked to traditional arbitratorguidelines for the decision that there was no violation ofthe contract because there was nothing in the contract toprohibit Respondent's conduct; however, he also heldthat the language of the cited sections providing "in theevent" or "in case" jobs are abolished provide the Com-pany with the "unilateral right to abolish jobs."Thus, the aribtrator specifically stated that he was con-sidering the statutory issue; he did consider the statutory,albeit secondarily. It is not for the Board to substitute itsjudgment for interpretation of the contractual provisionsfor that of the arbitrator4even if the Board would havereached a different result if it had been considering thematter in the first instance.Based on the above, and the record as a whole, I findthat it will effectuate the policies of the Act to give con-clusive effect to the grievance award, and, on that basis,and pursuant to Section 10(c) of the Act, I shall issue thefollowing recommended:ORDER5The complaint is dismissed in its entirety.4 Bay Shipbuilding Corporation, 251 NLRB 809 (1980), and cases citedtherein.5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes482